Citation Nr: 0808706	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 30 percent 
prior to January 9, 2007, and greater than 50 percent 
thereafter, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from April 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted the veteran's claim of service 
connection for PTSD, assigning a 30 percent rating effective 
November 30, 2004 (the date that VA received the veteran's 
claim).  The veteran disagreed with this decision in January 
2006, seeking an initial rating greater than 30 percent for 
PTSD.  He perfected a timely appeal in March 2006.

In January 2007, the RO assigned a higher initial rating of 
50 percent to the veteran's service-connected PTSD effective 
January 9, 2007.  Because the initial ratings assigned to the 
veteran's service-connected PTSD are not the maximum ratings 
available for this disability, this claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2007, the veteran requested an RO hearing which was 
held in May 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's higher initial rating claim for 
PTSD has been obtained.

2.  Prior to January 9, 2007, the veteran's service-connected 
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity.

3.  Since January 9, 2007, the veteran's service-connected 
PTSD was not manifested by occupational and social impairment 
with deficiencies in most areas or by total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating greater 
than 30 percent prior to January 9, 2007, and greater than 
50 percent thereafter, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claims on appeal are "downstream" elements of the RO's 
grant of service connection for PTSD in the currently 
appealed rating decision issued in July 2005.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In a January 2005 
letter, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim for 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his disabilities during service, and noted other 
types of evidence the veteran could submit in support of his 
claims.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, and since the rating decision issued 
in July 2005 was fully favorable to the veteran on the issue 
of service connection for PTSD, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although complete content-complying notice was 
provided after the September 2001 RO decision that is the 
subject of the current appeal, the claimant has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the veteran's 
higher initial rating claim is being denied herein, such 
matters are moot.  In any event, however, the March 2006 
letter included applicable notice of the Dingess 
requirements.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Veterans Court) held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  In fact, in response to all 
of this notice, the veteran informed VA in June 2006 that he 
had no further information or evidence to submit in support 
of his higher initial rating claim.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  The 
instant appeal originates, however, from the grant of service 
connection for PTSD at issue.  Consequently, Vazquez-Flores 
is inapplicable.  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that he is entitled to a higher initial 
rating for his service-connected PTSD prior to January 9, 
2007, and thereafter.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling effective November 30, 2004, and as 
50 percent disabling effective January 9, 2007, under 
38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 
(2007).

Under DC 9411, a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 31-40 indicates some impairment in reality testing 
or communication or major impairment in several areas, such 
as work of school family relations, judgment, thinking or 
mood.  A GAF score of 41-50 indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 51-60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

A review of the veteran's service medical records indicates 
that he denied any history of nervous trouble at his 
enlistment physical examination in April 1968.  Psychiatric 
evaluation was normal.  He was not treated for PTSD during 
active service.  The veteran's psychiatric evaluation also 
was normal at his separation physical examination in October 
1969.

The veteran's service personnel records show that he was 
awarded the Vietnam Service Medal with Bronze Star and 
Vietnam Campaign Medal.  These records also show that the 
veteran served for 1 year in Vietnam between October 1968 and 
October 1969 and was trained as a dog handler.

VA clinical records show that the veteran received routine 
outpatient individual and group therapy treatment for his 
PTSD.  On outpatient treatment in November 2004, the veteran 
complained of finding it hard to control his emotions and 
often crying for little or no reason.  He reported that he 
never took any leave while in Vietnam during active service.  
The VA social worker stated that the veteran was fully 
oriented, appeared depressed and anxious, and had minimal eye 
contact and coherent and appropriate speech.  

On outpatient treatment in March 2005, the veteran complained 
of panic attacks and depression.  He denied any suicidal or 
homicidal ideation, although he reported that he attempted 
suicide in September 1992.  He also denied any auditory or 
visual hallucinations or delusions.  Mental status 
examination of the veteran showed coherent speech, no signs 
or symptoms of disorganized thinking, full orientation, no 
gross deficits in cognition, and no suicidal or homicidal 
ideation.  The diagnosis was chronic delayed onset PTSD.  

In May 2005, the veteran provided information concerning his 
claimed in-service stressors.  He reported that, while 
serving as a sentry dog handler in Vietnam, his unit provided 
night security for a communications site on Marble Mountain, 
a site on top of Monkey Mountain outside of Da Nang, Vietnam, 
and at the Da Nang fuel storage facility.  He recalled 
witnessing another dog handler being shot by the enemy while 
they were assigned to security on Marble Mountain.  He also 
stated that he came under enemy fire repeatedly while on 
security patrol at this location.  

On VA outpatient treatment in June 2005, the veteran 
complained of experiencing intrusive dreams.  The VA examiner 
stated that the veteran had no signs or symptoms of 
psychosis, mania, or delusional beliefs.  The diagnosis was 
chronic delayed onset PTSD.

On VA examination in July 2005, the veteran complained of 
feeling chronically anxious and depressed.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records and electronic medical records.  The veteran 
was unable to relax and had had much difficulty initiating 
sleep without medication.  He occasionally had dreams of his 
Vietnam experiences.  He also reported frequent fleeting 
suicidal thoughts, although he denied any intention or plan 
to harm himself.  He reported further daily distressing 
recollections of his Vietnam experiences.   Mental status 
examination of the veteran showed no impairment in thought 
process, spontaneous speech, no disturbance in formal thought 
processes, no delusions or hallucinations, good eye contact, 
occasional suicidal thoughts, no homicidal thoughts, clear 
ability to take care of his activities of daily living, full 
orientation, quite anxious, no panic attacks, and no 
impulsive behavior.  The veteran's GAF score was 60.  The 
assessment was chronic PTSD.

On VA outpatient treatment in April 2006, the veteran 
complained of continued feelings of anxiety and irritability, 
nightmares at least 3 times per week, and episodic thoughts 
of suicide.  Mental status examination of the veteran showed 
goal directed thoughts, unremarkable psychomotor activity, no 
paranoia, obsessions, or active delusions, no auditory or 
visual hallucinations, and no suicidal or homicidal ideation.  
The diagnosis was chronic delayed onset PTSD.

In July 2006, the veteran complained of feeling really 
"down" and feeling very helpless and hopeless, and 
increased crying spells.  Mental status examination of the 
veteran was unchanged from April 2006.  The veteran's GAF 
score was 45.  The diagnosis was PTSD/alcohol abuse.  
Although the veteran complained of "a major panic attack" 
on outpatient treatment in August 2006, mental status 
examination, the veteran's GAF score, and the examiner's 
assessment were all unchanged.

On VA examination in January 2007, the veteran stated, "I'm 
nuts."  The VA examiner reviewed the veteran's claims file, 
including his service medical records and VA medical records.  
The veteran reported working for the last 7 years in the 
state prison system and had a good relationship with his 
wife.  He reported spending most of his time at home tending 
to several farm animals rather than being with his wife.  The 
veteran and his wife cared for a 16 year old foster daughter, 
although the veteran reported spending little time with this 
girl.  The veteran denied any social relationships outside of 
work and his weekly PTSD group therapy sessions.  The veteran 
denied any history of suicide attempts.  In summary, since 
the veteran's last VA examination in July 2005, the VA 
examiner noted that the veteran had maintained his job, 
managed to find something to repair at home to occupy his 
mind, but had no friends or capacity to enjoy daily 
interpersonal interaction with others.  Mental status 
examination of the veteran showed full orientation, visible 
physiological agitation, no impairment in thought processes, 
no evidence of psychosis, spontaneous speech, a rate of 
speech interrupted by constant physiological hyperarousal, 
occasional suicidal thoughts but no intention or plan, no 
homicidal thoughts, poor personal hygiene, highly anxious but 
denied ever having panic attacks, no impulsive behavior, and 
chronic sleep disturbance.  The veteran's GAF score was 53.  
The VA examiner stated that the veteran preferred to be alone 
with his animals, described increased irritability and 
avoiding family problems or interactions, and had minimal 
hygiene "just enough to hold on to his job."  This examiner 
also stated that the veteran "exhibited a psychological 
fragility."  This examiner stated further that "this 
veteran has circumscribed a very limited world within which 
he can be high functioning in spite of the constant 
symptomatology."  The diagnoses included chronic PTSD.

On outpatient treatment in February 2007, the VA examiner 
noted that, although the veteran reported feeling "better" 
this was not congruent with his behavior.  The veteran 
appeared to be having difficulty being still, his hands 
shook, and he stuttered.  The veteran reported feeling afraid 
and that "everything is falling down around him."  He found 
it difficult to go to work and had thoughts of wishing his 
life was over.  The veteran also reported that he some times 
heard voices but could not understand what they were saying.  
The VA examiner stated that the veteran was "not exhibiting 
any signs of psychosis but is unraveling mentally."  Mental 
status examination of the veteran showed that he was very 
shaky, very restless psychomotor activity, stuttering but 
logical and coherent speech, goal directed thoughts, no 
paranoia, obsessions, or active delusions, no auditory or 
visual hallucinations, and no suicidal or homicidal ideation.  
The veteran's GAF score was 40.  The diagnoses included 
PTSD/alcohol abuse.

In April 2007, the veteran reported doing better than he had 
been for the past 3 weeks and that medication was helping 
with his nightmares.  He reported sleeping well although he 
had trouble going to sleep.  The VA examiner stated that the 
veteran's mental status "appears to be worsening each time I 
see him."  The veteran did not exhibit signs or symptoms of 
psychosis.  Mental status examination of the veteran showed a 
lot of hand tremors, stuttered but logical and coherent 
speech, goal directed thoughts, no paranoia, obsessions, or 
active delusions, no auditory or visual hallucinations, and 
no suicidal or homicidal ideation.  The veteran's GAF score 
and the diagnoses were unchanged from February 2007.

At an outpatient group therapy session in May 2007, mental 
status examination of the veteran showed that he was alert 
and oriented and appeared stable with limited eye contact and 
coherent speech.  The veteran continued to struggle with 
sleep disturbance, nightmares, flashbacks, depression, 
anxiety, stress, and anger.  However, he did not present as 
suicidal, homicidal, delusional, or psychotic.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
disability rating greater than 30 percent prior to January 9, 
2007, and greater than 50 percent thereafter, for PTSD.  The 
veteran was not treated during active service for PTSD.  In 
November 2004, the veteran began receiving group and 
individual therapy for PTSD.  Although he complained of panic 
attacks in March 2005, mental status examination showed no 
suicidal or homicidal ideation, auditory or visual 
hallucinations, or signs of disorganized thinking, and 
coherent speech.  Outpatient treatment in June 2005 showed no 
signs or symptoms of psychosis, mania, or delusional beliefs.  
On VA examination in July 2005, the veteran complained of 
occasional suicidal ideation and was quite anxious.  However, 
mental status examination showed no panic attacks, impulsive 
behavior, impairment in thought processes, delusions, 
hallucinations, or homicidal ideation.  The veteran's GAF 
score was 60, indicating, at most, moderate symptoms.  
Outpatient treatment in April 2006 revealed complaints of 
anxiety, nightmares 3 times a week, and occasional suicidal 
ideation.  Mental status examination showed goal-directed 
thoughts, unremarkable psychomotor activity, and no paranoia, 
obsessions, delusions, auditory or visual hallucinations, or 
suicidal or homicidal ideation.  Subsequent mental status 
examination of the veteran in July and August 2006 was 
unchanged from April 2006, although his GAF score had 
worsened to 45 in July 2006, indicating serious symptoms.  
Because few of the criteria for the next higher rating (i.e., 
a 50 or 70 percent rating) are present during this period, 
the Board finds that an initial rating greater than 
30 percent prior to January 9, 2007, for PTSD is not 
warranted.

VA examination in January 2007 showed that, since July 2005, 
the veteran had maintained his job, occupied himself at home, 
and had no friends or capacity to enjoy daily interpersonal 
interaction with others.  Mental status examination showed 
full orientation, visible physiological agitation, no 
impairment in thought processes, no evidence of psychosis, 
spontaneous speech, occasional suicidal thoughts but no 
intention or plan, no homicidal thoughts, poor personal 
hygiene, high anxiety but no panic attacks, no impulsive 
behavior, and chronic sleep disturbance.  The veteran's GAF 
score was 53, indicating moderate symptoms.  The VA examiner 
stated that the veteran preferred to be alone with his 
animals and had "just enough" hygiene to keep his current 
job where he had been employed for the past 7 years.  The 
veteran reported a good relationship with his wife, although 
he spent most of his time at home tending to several farm 
animals rather than being with his wife.  The veteran and his 
wife cared for a 16 year old foster daughter, although the 
veteran spent little time with this girl.  The veteran denied 
any social relationships outside of work and his weekly PTSD 
group therapy sessions.  The VA examiner stated that the 
veteran "exhibited a psychological fragility" and had "a 
very limited world within which he can be high functioning in 
spite of the constant symptomatology."  On subsequent 
outpatient treatment in February 2007, the veteran appeared 
to be having difficulty being still, his hands shook, and he 
stuttered.  He reported feeling afraid, found it difficult to 
go to work, had thoughts of wishing his life was over, and 
some times heard voices but could not understand what they 
were saying.  The veteran's GAF score worsened to 40, 
indicating some impairment in reality testing or 
communication or major impairment in several areas.  However, 
after the veteran's psychiatric medication was increased, 
subsequent outpatient treatment in April 2007 showed that he 
had no signs or symptoms of psychosis, a lot of hand tremors, 
stuttered but logical and coherent speech, goal directed 
thoughts, no paranoia, obsessions, or active delusions, no 
auditory or visual hallucinations, and no suicidal or 
homicidal ideation.  Subsequent outpatient group therapy in 
May 2007 showed that the veteran was alert and oriented and 
appeared stable with limited eye contact and coherent speech.  
He also was not suicidal, homicidal, delusional, or 
psychotic.  Because few of the criteria for the next higher 
rating (i.e., a 70 percent rating) are present during this 
period, and because the veteran's service-connected PTSD was 
not totally disabling during this period, the Board finds 
that an initial rating greater than 50 percent after January 
9, 2007, for PTSD also is not warranted.

In adjudicating the veteran's claim for a higher initial 
rating for service-connected PTSD, the Board has considered 
Fenderson and Hart and whether the veteran is entitled to 
increased evaluations for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Veterans 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Veterans Court also discussed the 
concept of the "staging" of ratings and found that, in 
cases where an appellant disagrees with an initial disability 
evaluation, it was possible for VA to assign separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  See 
Fenderson, 12 Vet. App. at 126.  The recent decision in Hart 
extends Fenderson to all increased evaluation claims. 

As noted above, the evidence of record, however, from the day 
the veteran filed this claim to the present supports the 
conclusion that he is not entitled to additional increased 
compensation during any other time within the appeal period.  
See Fenderson and Hart.


ORDER

Entitlement to an initial rating greater than 30 percent 
prior to January 9, 2007, and greater than 50 percent 
thereafter, for PTSD is denied



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


